Motion by appellant (1) for a direction that the trial shall be limited to the triable issues specified in this court’s decision (31 A D 2d 545) dated November 18, 1968 and (2) to permit either party to move at Special Term at any time after January 15, 1969 for the fixing of a trial date. Cross motion by respondent (1) to strike appellant’s demand for a jury trial, (2) to declare that CPLR 2218 has no application to the trial and (3) to direct that the trial be conducted pursuant to article 4 of the CPLR. Motion and cross motion denied in all respects. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.